DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 05 August 2021. In view of this communication, claims 1-37 are now pending in the Application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-19, drawn to a twisting antigalloping device and span, classified in H02G 7/125.
Group II, claim(s) 20-37, drawn to a method of making and mounting an antigalloping device and span, classified in H05G 1/02
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a twisting antigalloping device as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the online tech sheet “AR®Twister|Slider” by AR Products, hereinafter referred to as AR Products.  
Regarding claim 1, AR Products teaches a twisting antigalloping device for securing to a span of a cable for torsionally twisting the cable comprising: (AR Products “Applications:” an anti-galloping dampener; “How it Works:” reduces or eliminates galloping of the line by forcing the conductor to twist)
A clamp portion having a clamp axis for clamping to the cable along the clamp axis; (“How it Works:” relies on metal-to-metal friction resulting from movements between device weight and clamp)

    PNG
    media_image1.png
    191
    240
    media_image1.png
    Greyscale

A variable weight portion (“Construction:” washers can be added or removed to achieve ideal unit weight) connected to the clamp portion and extending along a variable weight axis offset from the clamp axis (see the annotated figure above – the clamp axis (upper arrowed-line) is offset from the variable weight axis (lower arrowed-line) with the clamp connected to the variable weight portion), the variable weight portion comprising an elongate member with a plurality of individual weights (“Construction:” individual washers act as weights) secured on the elongate member, the number of individual weights in the variable weight portion being a whole number chosen to approximate a calculated value for the number of individual weights Nc given by the equation:  

    PNG
    media_image2.png
    20
    284
    media_image2.png
    Greyscale
 
where K is an estimated mid-span stiffness of the span of the cable, θ is a desired torsional twist angle to be applied to the cable, WND is a nominal weight of the antigalloping device without the individual weights of the variable weight portion, and WSW is a weight of a single individual weight, the chosen number of individual weights for providing the antigalloping device with a total weight WT for applying the desired torsional twist angle θ on the cable. (“Construction:” models can be customized, including number of individual weights (14 or 30), to accommodate the unique characteristics of the line; “Applications:” the severity of the galloping phenomenon is a function of span length; “How it Works:” the inertial device relies on the device’s total weight, including weight of the washers and the nominal weight of the device without washers, to achieve the desired twist angle)
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847